DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Objections and Rejections pending since the Office Action mailed 
on May 07, 2021

All of the claim objections are withdrawn.

The rejection of claim 28 under 35 U.S.C. 112(a) is withdrawn.

The rejections of claims 14-23 and 26-29 under 35 U.S.C.  112(b) are withdrawn.

The rejections of claim 20 and 26 under 35 U.S.C. 112(d) are withdrawn.

All of the rejections under 35 U.S.C. 102(a)(2) are withdrawn. 

All of the rejections under 35 U.S.C. 103 are withdrawn. 

Response to Arguments

Applicant's arguments filed August 09, 2021 have been fully considered but they are not persuasive.  
Regarding the rejections of claims 1, 2, 4-8, and 10-13 under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen, Applicant believes that claim 1 as recently amended overcomes these rejections because in the Sorensen Figure 3 embodiment 

    PNG
    media_image1.png
    144
    729
    media_image1.png
    Greyscale

See page 9 of the latest Amendment. 
The Examiner respectfully disagrees.  As described in Sorensen Example 3 the tubular NH4+ Selective Electrode device portion of urea biosensor, which comprises gold-plated pin 2, tight-fitting insulating base 1, reference system 3, and NH4+ Selective PVC membrane 4, is assembled into one structure or sub-assembly of the urea biosensor separately from the biologically active part of the urea biosensor, which comprises conical jacket 5, membrane 6, and biologically active layer 8, and which is assembled into another structure or sub-assembly of the urea biosensor.  See paragraphs [0069], [0070], and [0119]-[0128], noting especially Example 3 headings

    PNG
    media_image2.png
    56
    569
    media_image2.png
    Greyscale

	and

    PNG
    media_image3.png
    42
    508
    media_image3.png
    Greyscale

  The final stage of the assembling the urea biosensor requires attaching the NH4+ Selective Electrode device portion to the biologically active part:

    PNG
    media_image4.png
    400
    599
    media_image4.png
    Greyscale

In contrast to Applicant’s understanding of the Sorensen Figure 3 embodiment there is no relative movement between the ammonium selective membrane 4 and the biologically active layer 8 when the sensor is used. In fact, it is clear from the highlighted portions of paragraph [0130] above the ammonium selective membrane 4 and the biologically active layer 8 are firmly held together once the urea biosensor has been completely assembled. As for “maintaining stability of the urease”, while Sorensen is silent about this desired feature of the urea biosensor it is nonetheless inherent as Sorensen discloses including the polysaccharide sucrose in the urease reagent, which 
   Regarding the rejections of claims 1, 3, 24, and 25 under 35 U.S.C. 103 as being obvious over Shin in view of Winarta, Chu, and Yamaoka, Applicant argues that none of Winarta, Chu, or Yamaoka is able to be used to modify Shin to meet the claim 1 limitation of using sucrose to stabilize the urease because in the Shin urea biosensor because Winarta only discloses adding sucrose to the enzyme reagent as a bulking agent, and neither Chu nor Yamaoka disclose adding sucrose to a urease reagent composition in particular.  However, even though Winarta only discloses adding sucrose to the enzyme reagent as a bulking agent for the urease reagent the resulting biosensor of Shin as modified by Winarta will inherently stabilize the urease.  It is well established that an inventor may not obtain a patent for just discovery a new property of a known prior art composition.  See MPEP 2112.  So sucrose will inherently stabilize the urease reagent of Shin in addition to bulking it.  As for Chu and Yamaoka disclose adding sucrose to a urease reagent composition in particular, the Examiner will note that Chu and Yamaoka disclose adding sucrose as a stabilizing agent to enzyme reagents in general (

    PNG
    media_image5.png
    939
    1174
    media_image5.png
    Greyscale

	See previous Office Action, page 22.  


    PNG
    media_image6.png
    708
    989
    media_image6.png
    Greyscale

See previous Office Action, page 22.  

), not just to a particular enzyme reagent that is different from urease reagent.       
	Thus, based on Chu and Yamaoka, there is reasonable expectation of success that sucrose would also stabilize the urease reagent in Shin.
	For the reasons set forth above, Applicant’s arguments are not persuasive.



	

Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 25 has been amended to require “. . . an array of a plurality of urea biosensors and . . . .[italicizing by the Examiner]”  The Examiner has only found support for an array of sensors one of which may be a urea biosensor.  See Applicant’s specification paragraphs [0006] and [0025], and original claim 25.



Claims 2 and 14-19, 21-23, 25, and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 2 requires that “the ammonium- selective polymeric membrane comprises part of an ammonium ion-selective electrode, the ammonium ion-selective electrode comprising a metal electrode comprising silver, platinum, or gold. [italicizing by the Examiner]”  What is meant by a membrane comprising  (including) part of an electrode?  Does the ammonium- selective polymeric membrane of claim actually contain electrode metal, such as gold, for example?
 

b) each of independent claims 14 and 30 recites the limitation "the urea biosensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Is the urea biosensor complete after the step of “applying a diffusion barrier . . . “ so that the step of applying a polysaccharide solution is an after treatment?



Claim Rejections - 35 USC § 103


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

. Claims 1, 2, 4-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being obvious over Sorensen et al. US 2004/0163949 A1 (hereafter “Sorensen”) as evidenced by Chu et al. US 2013/0186755 A1 (hereafter “Chu”) and Yamaoka et al. US 2007/0034512 A1 (hereafter “Yamaoka”).


Addressing claim 1, Sorensen discloses a urea biosensor (see Figure 3 and paragraph [0069]), comprising: 
an ammonium-selective polymeric membrane (4) (note the following

    PNG
    media_image7.png
    229
    592
    media_image7.png
    Greyscale


an enzyme layer (8) comprising urease on an outer surface of the ammonium-selective polymeric membrane (note the following

    PNG
    media_image8.png
    101
    421
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    654
    812
    media_image9.png
    Greyscale

Although, not needed to meet the claim the Examiner will note that the outer surface of the ammonium-selective polymeric membrane does not have to be curved.   Barring a contrary showing, such as unexpected results, to have the ammonium-4) and reference system (3) be rectangular would just be a mere change in shape, and so prima facie obvious.  See MPEP 2144.94 section IV.B.   In fact, it would have been obvious to one of skill in the electrochemical sensor art at the time of the effective filing date of the application to increase the width or diameter of contact material 2 and so the width or diameter of the ammonium-selective polymeric membrane (4) and reference system (3) while holding the width or diameter of the enzyme layer fixed in order to maximize the use of the enzyme layer.  For example,
 
    PNG
    media_image10.png
    654
    812
    media_image10.png
    Greyscale





), 
a polymeric diffusion membrane (6) applied to a surface of the enzyme layer (8) to form part of a composite membrane (as a first matter the Examiner will note that this limitation is a product-by-process limitation.  As such it is not limited to the manipulation of the recited step (“a polymeric diffusion membrane applied to a surface of the enzyme layer”), only the structure implied by the step.  See MPEP 2113.  Thus, although in Sorensen the enzyme layer is instead applied to the polymeric diffusion membrane (

    PNG
    media_image11.png
    104
    404
    media_image11.png
    Greyscale

) this limitation is met because the same composite membrane results.
), 
and a polysaccharide that is added to the urease before the urease forms the enzyme layer on the ammonium-selective polymeric membrane (note the following

    PNG
    media_image12.png
    124
    370
    media_image12.png
    Greyscale




    PNG
    media_image5.png
    939
    1174
    media_image5.png
    Greyscale

	

    PNG
    media_image6.png
    708
    989
    media_image6.png
    Greyscale



Addressing claim 2, as for the ammonium- selective polymeric membrane comprising part of an ammonium ion-selective electrode note the following in Sorensen


    PNG
    media_image13.png
    308
    406
    media_image13.png
    Greyscale

Also,

    PNG
    media_image14.png
    701
    898
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    150
    375
    media_image15.png
    Greyscale




Addressing claim 4, for the additional limitation of this claim note the following in Sorensen


    PNG
    media_image16.png
    305
    372
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    289
    377
    media_image17.png
    Greyscale



Addressing claims 5 and 6, for the additional limitations of these claims note the following in Sorensen


    PNG
    media_image18.png
    304
    376
    media_image18.png
    Greyscale





    PNG
    media_image19.png
    306
    375
    media_image19.png
    Greyscale



    PNG
    media_image20.png
    287
    374
    media_image20.png
    Greyscale





    PNG
    media_image21.png
    122
    393
    media_image21.png
    Greyscale




Addressing claim 12, for the additional limitation of this claim note the following in Sorensen

    PNG
    media_image22.png
    308
    418
    media_image22.png
    Greyscale



 

    PNG
    media_image23.png
    324
    413
    media_image23.png
    Greyscale



Addressing claim 13, for the additional limitation of this claim note the following in Sorensen

    PNG
    media_image24.png
    127
    386
    media_image24.png
    Greyscale

Further note that 20 weight % sucrose comprises 10 weight % sucrose (more broadly 20 comprises 10, twice).  




Claims 1, 3, 24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2004/0256227 A1 (hereafter “Shin”) in view of Winarta et al. US 2007/0131548 A1 (hereafter “Winarta”), Chu, and Yamaoka.

Addressing claim 1, Shin discloses a urea biosensor (see the title, Figures 2 (noting “urea, 42”) and 5, and paragraphs [0002] and [0003](“noting “urea”)), comprising: an ammonium-selective polymeric membrane (see Figure 5 and note the following

    PNG
    media_image25.png
    274
    392
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    231
    401
    media_image26.png
    Greyscale



    PNG
    media_image27.png
    257
    466
    media_image27.png
    Greyscale

), a polymeric diffusion barrier applied to a surface of the enzyme layer to form part of a composite membrane (see Figure 5 and note the following

    PNG
    media_image28.png
    257
    471
    media_image28.png
    Greyscale

).
Shin, though, does not disclose having the biosensor include a polysaccharide, the polysaccharide maintaining stable activity of the urease between the polymeric diffusion membrane and the ammonium-selective polymeric membrane.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include a polysaccharide as taught by Winarata in the biosensor or Shin because as in Winarta there is a capillary channel over the electrode (note 20 in Shin Figure 5 and see paragraph [0038]) and because as stated in Winarta

    PNG
    media_image29.png
    238
    397
    media_image29.png
    Greyscale

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include a polysaccharide in the biosensor  of Shin because as shown by Chu and Yamaoka, it was known at the time of the effective filing date of the application to add a polysaccharide to an enzyme reagent for an electrode-based biosensor in order to stabilize the activity of the enzyme:

    PNG
    media_image30.png
    418
    426
    media_image30.png
    Greyscale

(see Chu paragraph [0011]) and


    PNG
    media_image31.png
    251
    442
    media_image31.png
    Greyscale

(Yamaoka paragraph [0100]).




Addressing claim 3, for the additional limitation of this claim note the following in Shin

    PNG
    media_image32.png
    253
    439
    media_image32.png
    Greyscale

	



13 in Figure 1; paragraph [0037]) housing the urea sensor (42; Figure 2).


Addressing claim 33, for the additional limitation of this claim see Shin Figure 1 and paragraphs [0003] and [0037].  



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen as evidenced by Chu and Yamaoka as applied to claims 1, 2, 4-8, 10, 12, and 13 above, and further in view of Shin.

Addressing claim 9, Sorensen does not disclose having the urease be cross-linked.
Shin discloses a biosensor, comprising: an ammonium ion-selective electrode, urease immobilized on the ion-selective electrode, a diffusion barrier on the surface of the electrode.  See the title, Abstract, Figure 5, and paragraph [0045].  Shin further discloses cross-linking the urease.  See paragraph [0048].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to cross-link the urease as taught by Shin in the biosensor of Sorensen because as taught by Shin

    PNG
    media_image33.png
    292
    393
    media_image33.png
    Greyscale



Allowable Subject Matter

Claim 14 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claims 15-19, 21-23, and 29-33 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
a) the Japanese Office Action dated August 13, 2021 for Japanese application No. 2020-570928 rejects claim 1 of that application over JP 2008-502921.  Shin, which has used above as a base reference in several rejections under 
35 U.S.C. 103 is an English language equivalent to JP 2008-502921.  Document WO 2008/028011, which is also cited in the Japanese Office Action, has already been commented upon on page 31 of the previous U.S. Office Action.  
WO 03/019171 A1 is an English language equivalent to JP 2005-401254 and has already been commented upon on page 31 of the previous U.S. Office Action. US 2010/0255120 A1 is an English language equivalent to JP 2011-508221 it does not disclose a urea sensor and is only cited in the Japanese Office Action for including  a polysaccharide in the reagent composition.  

b) in independent claim 14 the combination of limitations requires the steps of 
“casting urease in solution on an outer surface of an ammonium ion-selective membrane of an electrode to form an enzyme layer; . . . . ; applying a polysaccharide solution to the urea biosensor after the diffusion barrier is applied to the enzyme layer; . . . . “  Independent claim 30 largely has the identical two steps.
In contrast, in Sorensen the urease solution and the polysaccharide solution are first mixed together and then the resulting mixture is cast on or applied to the ammonium ion-selective electrode.  See Sorensen paragraphs 
Also, in the biosensor of Shin as modified by Winarta, Chu, and Yamaoka the polysaccaharide would be mixed with the urease.  See Winarta paragraphs [0112] and [0115], Chu paragraph [0011], and Yamaoka paragraph [0100]. 


c) claims 15-19, 21-23, 26, and 29 depend from allowable claim 14.

d) claims 31-33 depend from allowable claim 30.


Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	September 14, 2021